 THE TORRINGTON COMPANY257The Torrington CompanyandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America;UAW. Case11-CA-4777November 13, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 28, 1972, and June 8, 1973,respectively,Administrative Law Judge Eugene E.Dixon issued the- attached Decision and Supplemen-talDecision in this proceeding. The Employer hasfiled exceptions to both Decisions, together withbriefs in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to-a three-member panel.The Board has considered the record and theattached Decisions in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, The TorringtonCompany,Union, South Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that the complaint, asamended, be, and it hereby is, dismissed insofar as italleges violations of the Act not found herein.DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: Thisproceeding brought under Section 10(b) of the NationalLabor Relations Act, as amended (61 Stat. 136), hereincalled the Act, was heard at Spartansburg, South Carolina,on May 2 and 3, 1972. The complaint, dated March 6,1972, was issued by the Regional Director for Region 11(Winston-Salem, North Carolina), on behalf of the GeneralCounsel of the National Labor Relations Board (hereincalled the General Counsel and the Board). It alleges thatRespondent had engaged and was engaging in unfair laborpractices by discharging it employee Charles Crumley andby other specified conduct in violation of Section 8(a)(l)and (3) of the Act.In its duly filed answer, Respondent denied the commis-sion of any unfair labor practices.On the entire record and on my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Maine corporation with a plant andplace of business at Union, South Carolina, where it isengaged in the manufacture and sale of bearing products.During the 12 months precedingissuanceof the complaint(which is a representative period) Respondent shippedproducts valued in excess of $50,000 from its Union, SouthCarolina, plant directly to points outside the State of SouthCarolina.During the same period Respondent receiveddirectly from points outside the State of South Carolinagoods and materials valued in excess of $50,000.I find that at all times material Respondent has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATIONAt all times materialInternationalUnion,UnitedAutomobile,Aerospace,andAgriculturalImplementWorkers of America, UAW,has been a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESCharles Crumley, the alleged discnminatee, worked forRespondent on three different occasions from 1966 to mid-September 1971-the first two times leaving voluntarily.His work on those two occasions was confined to theinspectiondepartmentwhere he was qualified to dospherical inspections, among others, and employment as amaintenance man for some 5 or 6 months. In mid-August1971 he was rehired as a floor inspector on the second shiftwhich up to this point (like the third shift) had no floorinspector.At the time of his last hiring Crumley was told thatRespondent was concerned about the dollar amount ofwaste occurring on the second and third shifts particularlyin the Acme Screw Machine area and that Respondentexpected to cut down on this waste by adding floorinspectors to the second and third shifts. It was hoped thatthe savings in the cost of waste would more than make upthe cost of the two additional positions. Accordingly,Respondent had decided to embark on this program on anexperimental basis.With this understanding by Crumley he was hired for thesecond shift. As a new hire he was subject to a 90-dayperiod of probation but was not asked to file a newapplication form. The third shift floor inspector positionwas filled by the transfer of an' employee of some yearstenure, Stanley Moody, from another position.At the time Crumley was hired, in addition to theforegoing, he was told by the then Personnel DirectorMobley Jeter that Respondent's plant was nonunion andthat Respondent would like to keep it that way and it didnot need a union. He also told Crumley, that he had207 NLRB No. 46 257aDECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation that Crumley had been in the union campaignof 19691 and that he hoped that Crumley would "not beinvolved in the future." Crumley assured him that hewould not.Notwithstanding this assurance, Crumley became activein a current organizing campaign soon after his rehire. Inthis connection he was a member of the union campaigncommittee; he "got cards signed; ... talked to employees... went to their homes . . . and . . . met with all the menwho had anything to do with it on several differentoccasions." "On one occasion Crumley and anotheremployee, Jimmy Heatherly, were discussing the previousunion campaign and what had happened to it. Heatherlytold Crumley that "it all ended rather abruptly" and thatnothing more was heard about it. At about this time PriceCastle a newly made supervisor and long time friend ofCrumley came by. Knowing that Castle had been active onbehalf of the Union during that campaign as a rank-and-file employee, Crumley asked him what happened in thatcampaign. Castle answered, "I can't be talking about theUnion if I got caught talking to you about the Union, Imight loose my job." Crumley then asked, "Do you meanto tell me you would report me if you find out that I wastrying to help the Union?" Castle replied, "My job wouldrequire me to.,, 2Crumley was terminated on September 16, 1971. About aweek before his termination Quality Control Manager, ArtNord, had Crumley come into the office where they wentover the steadily rising cost of scrap. Nord showedCrumley what they were endeavoring to do and what a jobthey had ahead of them. Crumley "was very franklyamazed at the amount of dollars on a monthly basis that itamounted to, particularly in the area ... he wasacquainted with."At the time of this conversation there had been nodecision to discontinue the experiment. However, after thisdiscussion with Cruniley, Nord met with Plant Superin-tendentDonald Klinger about it and it was decidedbetween them that instead of saving money the experimentwas costing morethantheir loss of scrap had been before.Accordingly they decided to discontinue the experiment"immediately." Thereupon Nord had Crumley taken offthe job that very afternoon and transferred Moody to adifferent shift.The day prior to his termination Crumley had had aconversation with fellow employee Louis Jeter about whichCrumley testified credibly and without denial as follows:In order to learn more about the work Crumley had goneto Jeter's machine and asked Jeter for an explanation ofwhat his operation amounted to. In the course of theconversation Crumley asked Jeter how many pieces he rana night. Jeter replied that it did not make any differencewhether he ran a hundred or a thousand that the Companywas not satisfied and that he could not run enough to keepthe Company satisfied= Crumley then commented "that ifthe Union came into this plant, they would probably set aproduction scale and you wouldn't have to run it to satisfythem; you could just run a certain amount and that wouldbe it." Crumley had no more than uttered these wordswhen he turned and saw foreman Nicholson standingbehind him within- touching distance. At this pointNicholson headed for another machine and Crumleywalked off. According to Crumley, he would have had notrouble hearing what was said by him and Jeter had hebeen standing where Nicholson was standing. Nicholsondid not testify.As for the details of his termination Crumley testified asfollows:Nord asked him into, the office of PersonnelDirectorMobley Jeter where they found Jeter andForeman Nicholson talking. When they came in Nicholsonleft. Jeter was told then that the job he was hired for hadbeen closed out and he was paid off. In filling out the exitinterview form, when Jeter got to the question of whetherCrumley would be available for rehire he told Crumley thathe would have to indicate no rehire 'because it wascompany policy not to rehire anyone a fourth time.Crumley heard nothing from Respondent thereafter andmade no attempt to be reinstated until early January 1972.At that time having heard that his old job was beingreactivated he went to see Plant Manager Norman Cookbut instead saw Personnel Director Jeter who told him thathe "didn't think" that Crumley could get his job back.Crumley indicated that he would like to talk to Cook aboutitbecause he felt that he had been discharged because ofhis union activities. Jeter indicated that when he was toldto lay Crumley off all he could do was what they told himto do and that he did not want Crumley to be mad at himbecause he had a job to do. In any event, Jeter arranged ameeting with Cook that took place a day or two later.About this meeting with Cook Crumley testified as follows:...He said that I knew about the job being openedbefore he did; . . . and he wanted to know how; and Itold him that it was through some of the employees atthe plant. He told me that he didn't see how he couldtell a man that he hired for a job, that he was going tohave to lay him off the job and put me back on it; and Itold him that it was really rather foolish to hire anotherman, to train him up; when he had a man alreadytrained; that all he had to do was to call me back; andthat I would be glad to come back. And he then askedme why did I get mixed up in the Union; and I toldhim that I felt like that the plant could use it; that itwas pretty well in "foul shape" in my opinion. He thenasked me how a guy like Bob Price and Carl Cooper getmixed up in it; and I told him that he would have toask them about that. And then he asked me, why woulda guy who had been there for such a short period "suchas you have" want to get mixed up in it; And I told himthat I had been twice before; and that the third time Icame back that nothing had changed; the plant wasstillprettymuch-everybody was still in turmoil; so Ithought that I would try to help the employees out bytrying to get the Union in; and said that I wasn't doingit for just myself; but that I was doing it for everybodythatwanted it. . . . he said, "If you fill out anIA. couple of years previously,an unsuccessfulattempt had been madeviolation of Sec 8(a)(1) of the Act In the context in which it was made Ito organize Respondent's plant.2 It is contended that the above commentby Castle constituted areject this contention. THE TORRINGTON COMPANY257 bapplication and lay it on my desk, I will study it and seeif I can't put you back in the plant somewhere." I said,"Well there is an application out there." He said that hehad to have one that was updated; and I told him that Ihad been there three times before; and that I had neverhad to fill out but one application; and he disagreedwith me; and he said that if I had been there threetimes that I would have filled.out three applications.And I told him, "no, there wasn't"; that I had filled outthree; that I had only filled out one. He told me that hefelt that I was doing myself a great injustice by notfilling one out. I told him that I didn't know whether Iwas or not, but that I was kind of "leary" of it, youknow; I didn't know if he was "trying to do somethingto me" or what; I didn't know anything about the legalprocedures in that plant; and so I wouldn't fill it out; Ididn't see any reason to fill it out; and so I wouldn't fillitout; I had only filled out one before and I had beenhired three times.Crumley denied telling Cook that he did not want to beconsidered for any other job in the plant except that offloor inspector.Cook's version of the foregoing interview vanes insubstance with Crumley's in that he claimed that he toldCrumley that he "would be particularly anxious toconsider him for further employment" and that Crumleysaid he was interested only in,the job of floor inspector. Healso categorically denied that he asked Crumley, either insubstance or effect, why or how he got mixed up in theUnion.Nonetheless he admitted that he had askedCrumley what had motivated the interest of Price andCooper in the Union and also testified that he toldCrumley that it was Respondent's "wish-to remain a non-union plant"; I credit Crumley's version, together with theforegoing in toto.Louis Jeter testified credibly and without denial asfollows about a conversation with Foreman -Nicholsonearly in November, 1971:I did have a conversation with Mr. Nicholson;the first one was with Mr. Nicholson; and I was sittingat the brass table when he ' walked up. He asked mewhat did I think about the up coming election. I toldhim that I thought it was a good thing. He asked mewhy, And when he asked me why, I told him. I gave alot of reasons as to why I thought it was good, and thenhe asked ' me if I thought the rest, you know, a prettygood lot of the employees thought it was a good idea;and I told him yes; that I thought that we had to haveat least fifty percent; and he said, "No, it doesn't takethat many." And I said, "I don't know how many ittakes to have the election but it is coming up." And heasked me, "Do you, know if they have two people?"And I said, "Yes. I mean, I said, No." And he asked meif I knew if they had one, and I said, "Yes, sir," andwhen ^I told him that, he told me to come on, "let's gointo the office." And we went into his office and wetalked for an hour about it, and he wanted to knowsome reasons I was for the Union; and so I told himwhat I thought were good reasons for having theUnion; and some of those; well, I thought that some ofthe employees were being treated unfairly, particularlyblack employees; and they seemed not to be promoted;that they were still on low-paying jobs.The following day Nicholson met Jeter when he came inand told him that James Barrett, foreman for theproduction machine department, wanted to speak to himin Barrett's office.According to Jeter's undenied3 and credited testimonyBarrett opened the conversation by asking Jeter if he hadsigned a union card. When Jeter answered if he had,Barrett asked why he hadsigned. Jeter's reply was that he"had signed in the hopes that the Union would come intothe Torrington Plant.- From this pointBarrett, referring tonotes that had been made by Nicholson in his conversationthe day before with Jeter, proceeded to discuss "the gripes"Jeter had voiced to Nicholson, trying to show that theUnion was bad for the Company and for Jeter. When Jeterasked Barrett why he was trying to dissuade Jeter fromsupporting the Union, Barrett's only comment was thatRespondent did not wanta union inthe Torrington Plantand "would not stand for a union tocome intothat plant."A couple of times after this occasion Barrett asked Jeterifhe had changed his mind. -Being answered in thenegative, Barrett told Jeter that maybe he should find outthe facts "and make sure that the rest of the employees,particularly the black employees knew what the Union wasall about." In addition to Barrett's repeated interrogation,Nicholson also talked to Jeter "almost daily about it"wanting to know if Jeter had changed his mind and givinghim reasons why he should.In early October Plant Superintendent Don Klinger wentto the gauge room and engaged Robert Price, Jr., in aconversation about the Union. He initiated the conversa-tion with the remark that he had heard through Nord thatPrice was connected with the Union and wanted Price "toget a thorough knowledge and understanding about theUnion." He then proceeded to spend about a half-hourtelling Price the "bad points" about the Union. Accordingto Price's further credited testimonysometimeprior to theelection JamesWhite, foreman in the inspection depart-ment, called Price into the office to discuss the Union.White asked Price, "why would [he] get involved insomething like that?" Price said he wanted to find outsomething about the Union. He said that "they" werealways telling him the bad points about the Union whichled him to wonder "if it was so bad why were there somany people in it." White said that the Union was notgood for the economy and that if they did get a union, theywould not have a checkoff system.' Price replied that ifthey did not get a checkoff they would pay the dues out oftheir own pockets.Respondent's attempt in its brief to write off theinterrogation reflected in the foregoing record as innocu-ous and an exercise of Respondent's 8(c) right of freespeech is rejected. In the first place its characterization ofthe union discussion being "argued vigorously by' both3Barrett did not testify.4White admitted the truth of Price's testimony except this remark aboutthe checkoffwhich White denied. ,257cDECISIONSOF NATIONALLABOR RELATIONS BOARDsides" is somewhat inconsistent with its claim elsewherethat the discussions were merely "casual" conversationsabout unions. Moreover there is nothing "casual" aboutconversations that take place between rank-and-file em-ployees who are called into the office of high officials ofthe employer and pointedly questioned at great lengthabout their union attitudes, activity and support.I find that the foregoing clearly establishes the allega-tions in the complaint attributing coercive interrogation byNicholson, Barrett andWhite in violation of Section8(a)(1) of the Act .5Further evidence in the record shows the following: (1)although no one was hired to fill Crumley's "particular"floor inspector job (or, as Nord put it in his testimony, nonew employees were hired to perform a floor inspector'sjob "in that capacity.") at least four or five people werehired in the inspection department within a relatively shorttime after the discharge. Thus, Shirley Maness was hired asa "roving inspector" just a week or so after Crumley'sdischarge. Also hired as spherical inspectors were StanleyHarris and B. H. Ferguson. Ferguson and presumably theother two (who were hired at the same grade as Ferguson)were inexperienced and had to be trained for a couple ofweeks .6 For the first 4 or 5 days of Ferguson's employmenthe spent full time performing the floor inspector dutiesCrumley had performed but later this was reduced so thathe was spending about 25 percent of his total time on suchduties.At the time Maness, Ferguson, and Harris werehiredRespondent, through its Supervisors JamesWhiteand Art Nord, knew that Crumley had perviouslyperformed satisfactorily as a spherical inspector andthrough "hearsay" or "rumor" that Crumley was interestedin a job in the inspection department. (2) The three-times-and-out rule was not a publicized or published rule andthat it was subject to discretionary variance by Respon-dent's officials. And further that it did not in any caseapply to economic layoffs.7 (3) A production machineryscrap summary_ showing monthly scrap figures for eachdepartment for the year 1971 was introduced into evidenceby Respondent through Plant Superintendent DonaldKlinger.According to his testimony on the basis of"numerous reports ... including daily scrap tickets [and]monthly computer-produced records" (the latter being theone he paid most attention to and from which the above5 1 find no violation in connection with Klinger's conversation withPrice.6Accordingto JimmieHeatherly's undemed and credited testimony hespent 2 weeks training Ferguson as a floor inspector7According to Personnel Director Jeter's testimony layoffs involving jobeliminationare not counted as an ordinary economic layoff and thus areencompassed in the three-times-and-out rule.$Even though Respondent had a valid reason to terminate Crumley, ifantiunionconsiderations played any part in the motivation for the dischargeitmust be considered discriminatory within the meaning of the Act and aviolation of Sec 8(a)(3) thereof.N L R B v. Whitfield Pickle Company,374F.2d 576, 582 (C A 5, 1967).9Although Personnel Director Jeter testified at one point regardingCrumley's unsatisfactory performance he later explained his use of the word"unsatisfactory" as meaning that the job Crumley was assigned to did notwork out satisfactorily10There was no evidence whatsoever to show how an inspection functioncould or wouldbe instrumental in curtailing the amountof faultyproduction that resultedin scrap. Inthis connection it may be somewhatenlighteningthat Klinger testified that it was finally decided that perhapsexhibit was made) he became concerned over the AcmeScrew Machine's production scrap.ConclusionsWhile a cursory glance at Respondent's defense here bysomeone not experienced in the field of labor law mightinvoke a favorable reaction (an experimental job doesn'twork out and the forewarned probationary employee islaid off) it seems to me that careful expert analysis of theentire record requires a rejection of Respondent's defenseand a finding that Crumley's discharge was in substantialpart motivated by his union activity.8First,a comment on the scrap figures, introduced byRespondent. These were monthly figures and showed asubstantial increase in the cost of scrap in September overAugust from $1,412 to $1,881 in department 14 whichincluded the Acme Screw Machine production. As notedthese were the figures that Klinger paid "the most attentionto" in coming to the decision to terminate Crumley. Butobviously these figures could not have been available whenCrumley was terminated. It is true that Klinger testifiedthat he also had daily scrap tickets that came "over" hisdesk. But there was no offer of those tickets or evensamples of them in evidence and no explanation why theywere not produced to support Klinger's oral testimony.Now to the specifics. Two things are of paramountimportance in the analysis of this matter: (1) the timingand abruptness of the discharge and (2) the hiring ofseveral untrained inexperienced people after the discharge.Itmust be borne in mind that Crumley was not let gobecause of any alleged incompetence .9 On the contrarywhat evidence there is in the record regarding hiscompetence shows that he was quite capable and thatRespondent was aware of his capabilities. Clearly one whocan perform maintenance work satisfactorily is not a dolt.Thus when an employer premptorily out of the blue andwithout a word of warning during the work shift terminat-ed such a employee because a job through no fault of hishas not fulfilled expectations 10 one wonders what giv-es-what kind of an employer is this anyway. Then,consider that this termination occurred the day afterCrumley was overheard by one of Respondent's supervi-sorsmaking a statement to a fellow employee clearly insupport of unionization.iithe best way to approach the scrap problem was to put more effort in thetraining of the production workers.i iThis in itself is sufficient to attribute knowledge on Respondent's partof Crumley's union support and, predilection.But in viewof Respondent'spervasive interrogations of its employees about theirs and their fellowemployees' union attitudes it could be pretty well taken for granted thatCrumley's union attitude was accurately cataloged by the time of hisdischarge.In this connection it would be well to recall that at his hiringinterviewCrumley's past support of the Union was adverted to byRespondent coupled with the admonition that Respondent expected achange of heart in Crumley which he readily promised Querry Could thisknowledge of Crumley's past union support(and its concomitant warning)have had anything to do with the stated experimental and indefinite natureof the job as offered to Crumley? In other words even though the jobactually was to be on an experimental basis, was this communicated toCrumley solely to protect Respondent if it proved that Crumley had not yetseen the light regarding unions since his last employment?Itmust beremembered that Respondent wanted no part of a union in its Torringtonplant and went out of its way to impart this information to its employees THE TORRINGTON COMPANY257 dAll of the foregoing,of course,must also be consideredin the light of the four or five hires after Crumley'sdischarge.Within a week an employee,untrained anduntried,was hired in the inspection department.She washired,Respondent says, as a roving inspector. As anexperienced floor inspector and a spherical inspector, nottomention a competent maintenance man, it certainly islogical to assume that Crumley was clearly qualified for thejobManess was hired for. Then occurred the hiring ofHarris and Ferguson,also untrained and inexperienced, ata time when Respondent was aware that Crumley, atrained,experienced,competent person,was interested inbeing rehired.This information on the part of Respondent's supervisorshas its significance regarding Crumley's interview withCook and the latter's testimony that Crumley was notinterested in any job but that of floor inspector.12 If suchwas the case why would Cook even have tried to getCrumley to file an application?And as for Crumley'srefusal to file another written application,at that point itmade no difference.He had been discharged for discrimi-natory reasons. In view of Respondent's avowed opposi-tion to the Union,and knowing of Crumley's support of it,the filing of another application would have been a uselessact. In this connection,itmight be noted that Cook'stestimony that he was anxious to have Crumley's applica-tion for consideration sounds hollow indeed when Crum-ley'sand Respondent's union attitudes are considered.A few other aspects of the evidence that I feel militateagainst Respondent.Jeter's gratuitous remark to Crumleythat he would not be rehirable because of the three-times-and-out rule.In the first place it appears that the rule wasflexible and discretionary.Moreover it simply does notmake sense to differentiate between layoffs that occurthrough no fault of the employee as Respondent attemptsto do here. Respondent's contention that the reason thatCrumley was not kept on was that he was a probationaryemployee also has a hollow sound when his experience andcompetence are considered in the light of the expense oftraining new employees.To summarize,while I do not mean to say that I do notbelieve that Respondent intendedto trythe floor inspec-tors jobs on the second and third shifts on an experimentalbasis, I do mean to say that I believe and find that Crumleywas terminated in substantial part because of his unionsupport and activity and that his termination thus violatedSection 8(a)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Iwill recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged CharlesCrumley for engaging in activities protected by the Act, Iwill recommend that Respondent be ordered to offer himimmediate and full reinstatement to his former or substan-tially equivalent position,without prejudice to his seniorityand other rights and privileges,and make him whole forany loss of earnings he may have suffered by payment tohim of a sum of money equal to that amount he .normallywould have earned as wages from the date of his dischargeto the date of an offer of reinstatement,less the netearnings during said period,with backpay computed on aquarterly basis in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289,291--294 (1950),including interest as held inIsis Plumbing&Heating Co.,138 NLRB716 (1962).I shall also recommend that Respondent preserve andmake available to the Board upon request, payroll and allother records necessary to facilitate the determination ofthe amount due under this recommended Order.Since the type of unfair labor practices committed byRespondent herein strike at the heart of the rightsguaranteed employees by Section 7 of theAct,N.LR.B. v.EntwistleManufacturingCompany,120 F.2d532 (C.A. 4,1941), I will recommend that Respondent cease and desistfrom infringing in any way upon the rights guaranteed inSection 7 of theAct.MayDepartment Stores v. N.L.R.B.,326 U.S.376;Bethlehem SteelCompany, v. N.LR.B.,120F.2d 641.Upon the basis of the foregoing findings of fact andupon the entire record in the case I make the following:CONCLUSIONS OF LAWI.The Torrington Company is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.By interfering with,restraining,and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged and is engaging inunfair labor practices within the meaning ofSection 8(a)(1)of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Charles Crumley,thereby discouragingmembership in the Union,Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.InternationalUnion,United Automobile,Aeros-pace, and Agricultural Implement Workers of America,UAW is a labor organization within the meaning ofSection 2(5) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.Upon. the foregoing findings of Fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:12 1 do not credit Cook's testimony in this respect. 257 eDECISIONS OF NATIONALLABOR RELATIONS BOARDORDER 13The Torrington Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW, or in any other labororganization of its employees by discharging its employeesor discriminating against them in any other manner inregard to their hire or tenure of employment, or any termor condition thereof.(b)Interferingwith, restraining,or coercing theiremployees in the exercise of rights guaranteed in Section 7of the Act.(c) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their right toself-organization, to form labor organizations, to join orassist the above-named Union or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of suchactivities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Offer Charles Crumley immediate and full reinstate-ment to the position he held at the time he was discharged,or an equivalent position, without prejudice to his seniorityand other rights and privileges, and make him whole forany loss of pay he may have suffered as a result of thediscrimination against him in the manner set forth above inthe section entitled, "The Remedy."(b)Upon request make available to the Board or itsagents for examination and copying all payroll records,social security payment records, timecards, personnelrecords, reports and all other records necessary to analyzethe amount of backpay due under the terms of thisrecommended Order.(c) Post at its plant in Union, South Carolina, copies ofthe attached notice marked "Appendix." 14 Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 11, shall, after being duly signed by arepresentative of Respondent, be posted by Respondentimmediately upon receipt thereof, and maintained by it fora period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toensure that such notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.1513 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."15 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read-Notify theRegional Director for Region 11, in -writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovermentWE WILL NOT discourage membership in Interna-tionalUnion,United Automobile, Aerospace, andAgricultural Implement Workers of America, UAW, orany other labor organization of our employees bydischarging or otherwise discriminating against anyemployee in regard to his hire or tenure of employmentor any term or condition of employment.WE WILL NOT illegally interrogate our employeesregarding their union activities or sympathies.WE WILL NOT in any other manner interfere with,restrain or coerce our employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist the above-named labor union or anyother labor organization, to bargain collectivelythrough representatives of their own choosing and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,and to refrain from any or all of such activities.WE WILL offer Charles Crumley immediate and fullreinstatement to the position he formerly held, or itsequivalent without prejudice to his seniority and otherrights and privileges and make him whole for any lossof pay he may have suffered asJ a result of ourdiscrimination against him.TORRINGTON COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 1624 Wachovia Building,301North Main Street, Winston-Salem, North Carolina27101, Telephone 919-723-2300. THE TORRINGTON COMPANY257 fSUPPLEMENTALDECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: OnSeptember 28, 1972, I issued a decision in the captionedmatter holding that Respondent had engaged in and wasengaging in unfair labor practices by discharging itsemployee Charles Crumley and by other specified conductin violation of Section 8(a)(1) and (3) of the Act.In my decision I found that Crumley, on the basis of hisundenied and credited testimony, had been overheard byhis foreman, Jack Nicholson, talking in favor of a union toa fellow employee. After issuance of my decision the casewas duly transferred to the Board. What next happenedcan best be described in the order of the Board datedJanuary 16, 1973:ORDERThe Board having duly considered the matter:IT IS HEREBY ORDERED that the above-entitledproceeding be, and it hereby is, remanded to Adminis-trative Law Judge Eugene E. Dixon for considerationof the transcript of the testimony of witness JackNicholson; for reconsideration of his Decision in thelight thereof; and, at his discretion, for -reopening therecord herein for the purpose of taking additionaltestimony.IT IS FURTHER ORDERED that the Administrative LawJudge shall prepare a Supplemental Decision contain-ing such resolutions, findings, conclusions, and recom-mendations as he finds are necessary after having givendue consideration to the complete record in this case.Copies of such Supplemental Decision shall be servedon all the parties, after which the provisions of Section102.46 of the Board's Rules and Regulations, Series 8,as amended, with respect to the rights of all parties tofile exceptions and briefs shall be applicable.For some unknown reason the Board's Order did notcome to my attention until May 30, 1973.On September 28, 1972, Administrative Law JudgeEugene E. Dixon of the National Labor RelationsBoard issued his Decision in the above-entitledproceeding and, on the same date, the case wastransferred to and continued before the Board inWashington, D.C.Thereafter,Respondent filed exceptions to theAdministrative Law Judge's Decision, together with abrief in support thereof. In its exceptions, Respondentargued,interalia,that the findings of the Administra-tiveLaw Judge did not take into considerationtestimony given at the hearing in this case by witnessJack Nicholson. Respondent cited such testimony asappearing on pages 185(a) through 185(h) of thehearing's transcript.The copies of the transcript that are currently in theBoard's possession do not containanytestimony bywitness Nicholson or the pages cited by Respondent.Also, we have been administratively advised that thesame is true of the transcript that was provided to theAdministrative Law Judge.As a result of further administrative inquiry, we havelearned that the court reporter responsible for thetranscript of the hearing in this case initially delivered,to the Administrative Law Judge and the parties,transcriptswhich did not contain the testimony ofwitness Nicholson, but that at a later date supplemen-tary transcript pages containing the missing testimony--pages 185(a) through 185(h) and a revised page185-were separately forwarded. However, throughinadvertence,said supplementarypageswere notbrought to the attention of the Administrative LawJudge and were not annexed to the original transcriptsin the Board's possession.iHis direct examination on the matter was as follows:Q. I asked you if you recallthat event?A.Yes, sirAdditional Findings of FactIn my original decision I made the following findings:The day prior to his termination Crumley had had aconversation with fellow employee Louis Jeter aboutwhich Crumley testified credibly and without denial asfollows: In order to learn more about the workCrumley had gone to Jeter's machine and asked Jeterfor an explanation of what his operation amounted to.In the course of the conversation Crumley asked Jeterhow many pieces he ran a night. Jeter replied that it didnot make any difference whether he ran a hundred or athousand that the Company was not satisfied and thathe could not run enough to keep the Companysatisfied. Crumley then commented "that if the Unioncame into this plant, they would probably set aproduction scale and you wouldn't have to run it tosatisfy them; you could just run a certain amount andthat would be it." Crumley had no more than utteredthese words when he turned and saw foreman Nichol-son standing behind him within touching distance. Atthis point Nicholson headed for another machine andCrtunley walked off. According to Crumley, he wouldhave had no trouble hearing what was said by him andJeter had he been standing where Nicholson wasstanding. Nicholson did not testify.As it now appears from the supplemental pages of thetranscript,Nicholson did testify. He denied that he heardany"conversation . . . whatsoever" between Jeter andCrumley, claiming that it was noisy in the area in whichthey were talking. But Nicholson did not deny Crumley'stestimony that he was standing within touching distance ofCrumley and Jeter on this occasion. Indeed, it is a fairinference from Nicholson's testimony that such was thecase.'Q.What, if anything did you hear?A. I heard no conversation with him whatsoever. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONSThe foregoing testimony of Nicholson presents the onlysignificant conflict with the General Counsel's evidence. Iseenothing in it that would impel me to change thecredibility findings heretoforemade on this matter. Itseems to me that anyone standing within touching distanceof two people talking has to be able to hear what is said aswell as the two principals can. Moreover, Nicholson'sfurther testimony demonstrates a curiosity about theemployees' union attitudes as exemplified by his interroga-tion of Teter (fully described in the original decision) histaking notes on the interrogation and his supplying thenotes and information he thus received to his superiors.On the foregoing basis I stand on my decision andrecommended order of September 28, 1972, which Iincorporate herein by reference.